DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 7/29/2022 has been entered.
Claim 1 has been amended.
Claims 6-7 and 11-20.

Allowable Subject Matter
Claims 1-5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious therapeutic sleeve is configured to surround an arm or leg of a patient such that the interior layer contacts the patient’s arm or leg around the entire arm or leg’s circumference, in combination with all other features recited in the claim.
Regarding dependent claims 2-5 and 8-10, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blumenfeld of U.S. Patent Application Publication No. US 2013/0218105 discloses a shin guard system (1) comprising and exterior layer (2) and an interior layer (5), wherein the interior layer (5) contacts the wearer’s calf.  Blumenfeld’s interior layer (5) does not surround entire circumference of the patient’s calf leg.
Shesol of U.S. Patent No. 6,932,785 discloses a wound dressing (14), Figure 1-2 illustrates the wound dressing (14) comprising a sleeve (bicep wrapper) comprising 1st side of an interior layer (38, 40) wrapping around entire circumference of a wearer’s arm, Figures 1-2 further illustrates 1st side of interior layer (38, 40) contacting the wearers’ arm.  Shesol’s sleeve lacks an exterior layer.  Shesol’s interior layer (38, 40) lacks 1st fastening component on 2nd side of interior layer (38, 40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786